DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirements, Applicant is required to elect one Group, one Species including corresponding claim(s) from Species A1 and A2, and another Species including corresponding claim(s) from Species B1, B2, and B3.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12, drawn to a dispiro-oxepine derivative, classified in H01L51/0061.
Group II, claim 13, drawn to a hole transporting material, classified in H01L51/0051.
Group III, claim 14, drawn to a dispiro-oxepine derivative, classified in H01L51/0062.
Group IV, claim 15-18, drawn to a semiconductor material, classified in H01L51/5056.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. 

The common technical feature in between Group I and Group II, Group II and Group III, Group II and Group IV is as follows: One compound selected from formulae (Ia), (Ib), (Ila), (IIb), (IIIa), and (IIIb).
This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JEUX (Synthesis of Spiro[cyclopenta[1,2-b:5,4-b’]DiThiophene-4,9’-Fluorenes] SDTF dissymmetrically functionalized). 
JEUX teaches formula (Ia) (see the compound 6 in Fig. 3).


The common technical feature in between Group I and Group III, Group I and Group IV, Group III and Group IV is as follows: The formula in claim 14.
This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JEUX (Synthesis of Spiro[cyclopenta[1,2-b:5,4-b’]DiThiophene-4,9’-Fluorenes] SDTF dissymmetrically functionalized) in view of TIAZKIS (Methoxydiphenylamine substituted fluorene derivatives as hole transporting materials: role of molecular interaction on device photovoltaic performance). 
JEUX teaches formula (Ia) (see the compound 6 in Fig. 3), but does not explicitly disclose methoxydiphenylamine substituents in the compound.  However, TIAZKIS discloses methoxydiphenylamine substituted fluorene derivatives as hole transporting materials in a perovskite solar cells, wherein methoxydiphenylamine-substituted fluorene and triphenylamine derivatives have demonstrated their effectiveness as HTMs for number of applications and they form a basis of two most effective HTMs used for PSC construction, Spiro-OMeTAD and PTAA6 (see P2).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the methoxydiphenylamine substituents instead of EDOT substituents in compound of JEUX as taught by TIAZKIS, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Upon election of a Group above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species A1, wherein at least one of R1, R2, R3, R4, R5, R6, R7, and R8 is different from H and is independently selected from an amino group, P-hydrocarbyl, or a mono- or polycyclic system comprising fused aromatic rings or monocyclic aromatic rings bound together by covalent bond, a ring comprising 0, 1, or 2 heteroatoms selected from O, S, and N (Claim 3).
Species A2, wherein at least one of R1, R2, R3, R4, R5, R6, R7, and R8 is different from H and is independently selected from a substituent of formula (1) (Claims 4-6, 12).

The common technical feature in between Species A1 and Species A2 is as follows: The claim 1.
This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JEUX (Synthesis of Spiro[cyclopenta[1,2-b:5,4-b’]DiThiophene-4,9’-Fluorenes] SDTF dissymmetrically functionalized). 
JEUX teaches the claim 1 (see the compound 6 in Fig. 3).


Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species B1, optoelectronic and/or photoelectrochemical device may be an photovoltaic device or an solar cell.
Species B2, optoelectronic and/or photoelectrochemical device may be a phototransistor.
Species B3, optoelectronic and/or photoelectrochemical device may be an OLED.

The common technical feature in between Species B1 - B3 is as follows: The claim 1.
This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in JEUX (Synthesis of Spiro[cyclopenta[1,2-b:5,4-b’]DiThiophene-4,9’-Fluorenes] SDTF dissymmetrically functionalized). 
JEUX teaches the claim 1 (see the compound 6 in Fig. 3).


	Accordingly, the special technical feature linking all species does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726